                                                                                                      United States District Court
                                                                                                        Southern District of Texas
AO 472 (Rev. 11/16) Order of Detention Pending Trial
                                                                                                           ENTERED
                                       UNITED STATES DISTRICT COURT                                    December 30, 2019
                                                                                                        David J. Bradley, Clerk
                                                                    for the
                                                          Southern District of Texas

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:19-cr-890
                         Justin Cory Gass                               )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                        Page 1 of 5
AO 472 (Rev. 11/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis. (Part III need not be completed.)
               OR
               The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
                                                                                                                     Page 2 of 5
AO 472 (Rev. 11/16) Order of Detention Pending Trial

           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

On December 30, 2019, the Court held a hearing to determine whether Defendant Justin Cory Gass should be held in
custody pending trial in accordance with the Bail Reform Act of 1984, 18 U.S.C. § 3142(f). Defendant is charged in an
Indictment of the Grand Jury, Case No. 4:19-cr-890 with theft of mail and possession of stolen mail in violation of 18
USC §§ 1708 and 2 and wire fraud in violation of 13 USC §1343. Assistant United States Attorney Christine Li appeared
on behalf of the United States (the “Government”); Assistant Federal Public Defender Theresa Keck appeared on behalf
of Defendant.

Defendant’s Background

Pretrial Services (“PTS”) gave a report after interviewing the Defendant.

Defendant is 36 years old and is a lifelong resident of Houston. He lives with his wife and children in a house owned in
his father’s name. He denied owning a passport, traveling internationally, or owning any guns. Defendant’s father lives in
Houston and he maintains regular contact with his father but not with other relatives. He does not know his mother.
Defendant is in an 11-year common law marriage and has two children. His wife has a child from a prior relationship. He
has a GED and several certifications. This information was not corroborated. Defendant owns a towing and wrecker
service in Spring. His financial disclosure included the business as an asset and listed trucks as part of his assets and
liabilities. He also works as a barber.

He has a criminal record. He has multiple misdemeanor and felony charges. He has several convictions including for
misdemeanor assault and violation of a protective order, and felony aggravated robbery and possession of a controlled
substance. He is currently facing state charges of unlawful possession of a firearm and possession of a controlled
substance. In 2000, he received 8 years probation but a year later probation was revoked, and he was sentenced to 7 years
in prison. At the time of his arrest on these charges, he was out on bond on the felon in possession and possession of
controlled substance charges.

Evidence Regarding the Pending Complaint

At the hearing, the Government offered testimony of a US Postal Inspector (“Inspector”) with the US Postal Service,
concerning the investigation and Defendant’s subsequent arrest. The Court finds his testimony to be credible. He testified
to the following:

The Postal Service team was investigating theft of mail in Houston apartment complexes. On August 10, 2019, a video
from a Houston apartment complex shows a man, later identified as Defendant, stealing mail. The team did more
investigating and attempted to apprehend Defendant. Defendant had been arrested on November 14 on state charges of
felon in possession of a firearm and possession of a controlled substance. He was released on bond. On November 20, at
7:00 a.m., Inspector and a law enforcement team went to Defendant’s residence to serve the federal arrest warrant. He
was not there. His wife provided his cell phone number. One of the team members contacted Defendant. They exchanged
texts and phone calls. Defendant said that he was in the area and would be there shortly. He continued to stall law
enforcement for several hours and never appeared. His wife consented to a search of the home and law enforcement

                                                                                                                  Page 3 of 5
AO 472 (Rev. 11/16) Order of Detention Pending Trial

seized a firearm. The team then located and interviewed Defendant’s father who denied knowledge of his son’s
whereabouts. He also gave false information regarding Defendant’s towing business, stating that Defendant no longer
owned the business and had sold his last truck.

Defendant had a court date on his state charges. Inspector’s team attempted to find Defendant when he appeared for that
court setting. Defendant failed to appear, in violation of his state bond conditions.

On December 10, the team received a tip on Defendant’s location. He was staying at a hotel registered under another
name. He had also rented a car, using another name. The hotel manager identified a photo of Defendant and indicated that
his wife and kids had visited him at the hotel.

Defendant consented to a search of his hotel room. Once inside, the team found about 7 large garbage bags filled with
stolen mail. Defendant had apparently created fake Texas driver’s licenses for himself, using his photo with other
people’s identifying information. In addition, there were ids that were apparently made for other people. The team also
seized several passports, credit cards, and bank account statements, all things that are used to commit identity theft.
Defendant had successfully obtained money from the stolen mail. He cashed 6 checks totaling $4000.00 from a checking
account for one of the victims of mail theft at the apartment complex on August 10. He was also in possession of 11
counterfeit Arrow keys, which are issued to postal employees to retrieve mail from blue mail drop boxes and apartment
mailboxes. Defendant was also in possession of 3 laptops and a printer, which is consistent with making false
identification.

Defendant’s Evidence

The Defendant did not call any witnesses but proferred the PTS report.

Order

(1) The Government has met its burden of persuasion and demonstrated, by a preponderance of the evidence, that
Defendant poses a serious risk of flight such that no condition or combination of conditions of release would reasonably
ensure his appearance as required. See United States v. McConnell, 842 F.2d 105, 110 (5th Cir. 1988) (en banc) (“It is
sufficient for the court to find by a preponderance of evidence that the defendant poses a serious risk of flight.”).
Defendant has demonstrated an ability to flee within the United States and evade detection. Defendant has mutiple Texas
drivers' licenses with his picture but with other names. Likewise, he had in his possession multiple credit cards for other
people. When he learned he was to be arrested, Defendant went underground and hid, using other names to rent a car and
hotel room to avoid detection. His family denied knowledge of his whereabouts, but his wife and children visited him in
his hotel, making them complicit in his avoiding arrest. He was found in possession of stolen mail and continued to make
false identification cards, knowing that a federal warrant for his arrest on mail theft charges was pending. He was out of
bond on state charges but violated the conditions of his release when he continued to break the law, missed a court
hearing, and evaded arrest. Therefore, Defendant’s capacity and desire to flee and evade detection support his continued
detention pending trial.

Thus, the Court concludes that there are no conditions or combination of conditions that would reasonably assure the
appearance Defendant at trial. Therefore, detention is ORDERED. Defendant is DETAINED pending further proceedings
in this matter.




                                                                                                                   Page 4 of 5
AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.

Date:                 12/30/2019
                                                                             United States Magistrate Judge




                                                                                                                   Page 5 of 5
